John M. Kellogg, P. J. (dissenting):
A franchise tax is imposed for the privilege of doing business in a corporate capacity in the State. A corporation can do no business in the State except pursuant to its charter.
Section 70 of the Insurance Law provides for a corporation “ for the purpose of making any of the following kinds of insurance: 1. Upon the lives or the health of persons and every insurance appertaining thereto, and to grant, purchase or dispose of annuities.” The relator’s charter expressly gives to it such powers, in words similar to that subdivision and section. (Laws of 1868, chap. 49, § 3.) A corporation, other than a life insurance company, cannot be formed in this State for the purpose of granting life annuities. (Ins. Law, §§ 1, 9, 70; Business Corp. Law, § 2.) It must follow, therefore, that the Legislature has considered the granting of annuities to be a part of the life insurance business.
Section 187 of the Tax Law makes it clear that the legislative intent is to impose the tax therein mentioned for all business done by a domestic life insurance company, and that such tax is measured by the premiums received for such business, and for the purpose of clarity the section provides that the term “ insurance corporations ” shall include every person, society or association “ doing an insurance business in this State.” That law, and the present Insurance Law were re-enacted at the same legislative session, and may be considered as one act. We must consider that the Legislature intended to impose an equal tax upon all corporations engaged in the insurance business. There is no reason why a life insurance company, which has the power as such to grant annuities, should escape taxation on account of the annuities when it is taxed on account of the life insurance. The act should be construed in a manner which will make it reasonable and just and in a way not to do violence to the legislative *420intent. The language used will permit the tax, and justice to other taxpayers, as well as to the public, requires that it should be sustained.
A life insurance policy may issue for a single payment or for payments annually or quarterly, as may be agreed upo¡n. However it is paid, the premium represents the share which the insurer should contribute towards the expense, management and profit of the business, leaving with the company a sum for investment which, according to the mortality tables and the Insurance Law, will produce a sum sufficient to meet the policy at its probable maturity. Losses are payable from the accumulated savings of the various policies. If' the insured lives the ordinary expectation of life, his beneficiary receives the amount paid in by him, with interest compounded, less the deductions mentioned.
A life annuity operates in the reverse way; the company takes from the insured a single payment, in that respect it being substantially like a single premium fife policy. The company treats the sum to be paid as the basis of its policy, returning to the beneficiary during his fife, in regular payments as provided by the policy, such sums as the initial payment may justify. The payments to be made by the company depend upon the life of the person making the payment, or the annuitant mentioned, so that payment in either case depends upon a human life. The company, in either case, for a consideration, agrees to make certain payments during the life, or at the end of life. The risks are substantially alike, but the manner in which the company computes and pays the value of its contract is arrived at in different ways. In effect, under the law, an insurance company is a savings institution which uses the trust funds committed to it for the payment of the life policy to the insured or for the life annuity to the annuitant. In either case it is paid for the fife risk. The Legislature, with reason, considered the business of granting annuities as a life insurance business and the consideration for it a premium.
The company’s original source of income is its premiums. Its rents, its interest and dividends are mere incidents arising from the premiums, and represent the earnings on such premiums, and for that reason are not taxed. But the premium, *421the only source from which the company can derive an original income, is by the Tax Law intended to be taxed.
We are not particularly interested in the exact form of expression or the exact meaning of a word in a statute. We are always interested in the legislative intent, and, when that intent is plain, it is easy to read the language used, giving it, so far as may be without violence, even at the expense of correct expression, its clearly intended meaning. The words are forms only, intended tp convey the meaning, and the words mean what the statutory intent requires, unless the positive words of the statute exclude such construction. The word “ premium,” when we know the legislative intent from the general purport of the law, may as well cover a payment for a life annuity policy as for a life policy. The Century Dictionary defines it as " a reward; a recompense given for a particular action or fine of conduct. * * * In insurance, the amount paid or agreed to be paid in one sum or periodically to insurers as the consideration for a contract of insurance.” I favor affirmance.
Cochrane, J., concurs.
Determination annulled, and matter remitted to the Commission for its further consideration, with fifty dollars costs and disbursements.